Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT, made as of this 10th day of March, 2009, and
effective as of January 1, 2009 (the “Effective Date”), is between Orleans
Homebuilders, Inc., a Delaware corporation with offices at 3333 Street Road,
Bensalem, Pennsylvania 19020 (hereinafter the “Company”) and Michael T. Vesey,
an individual (hereinafter the “Employee”).

 

BACKGROUND

 

Employee has been employed by the Company on an “at-will” basis as President and
Chief Operating Officer, and Employee and the Company desire that Employee
continue working for the Company in this capacity.

 

Employee and the Company further desire to enter into this written Employment
Agreement (“Agreement”) and to be bound by the terms and conditions herein.

 

NOW THEREFORE, in consideration of the promises and the mutual covenants and
agreements contained herein, and intending to be legally bound hereby, the
parties hereto agree as follows:

 

SECTION 1.  CAPACITY AND DUTIES

 

1.1                               At-Will Employment.  The Company has employed
and shall continue to employ Employee pursuant to this Agreement on an “at-will”
basis.”  Employee’s employment hereunder with the Company is for an unspecified
duration and may be terminated at any time by either Employee or the Company,
for any or no reason, with or without prior notice, except as described in
Sections 3.4 and 3.6.

 

1.2                               Capacity and Duties.  Employee shall be
employed by the Company as President and Chief Operating Officer, and, subject
to the supervision and control of the Company’s Chairman of the Board and Chief
Executive Officer and the Board of Directors, agrees to perform such duties and
responsibilities normally associated with the position of President and Chief
Operating Officer and as may reasonably be assigned to Employee from time to
time by the Company’s Chairman of the Board and Chief Executive Officer  or by
the Company’s Board of Directors.  Employee is required to work those hours
necessary to perform properly such duties and responsibilities normally
associated with the position of President and Chief Operating Officer and as may
reasonably be assigned to Employee from time to time pursuant to this
Agreement.  Notwithstanding the foregoing in this Section 1.2, after a Closing
Date, Employee shall have such title, duties and responsibilities and be subject
to the supervision and control of such persons as may be, after taking into
account the fact that a Change of Control has occurred and other relevant facts
and circumstances, determined by the Company in its sole discretion from time to
time.

 

1

--------------------------------------------------------------------------------


 

SECTION 2.  COMPENSATION AND FRINGE BENEFITS

 

2.1                               Compensation.

 

(a)                                  Base Salary.  As base compensation for
Employee’s services hereunder, the Company shall pay to Employee an initial
salary at an annual rate of $535,000 (the “Base Salary”).  Employee’s Base
Salary will be payable in accordance with the Company’s regular payroll
practices in effect from time to time during Employee’s employment; but not less
than monthly.  Employee’s Base Salary shall be reviewed by the Company no less
often than annually and shall be adjusted (upward, and with the consent of
Employee, downward) upon review as determined by the Company.

 

(b)                                 Bonus.

 

(i)                                     Incentive Bonus.  Employee shall be
eligible to receive an annual incentive bonus pursuant to and in accordance with
the Orleans Homebuilders, Inc. Incentive Compensation Plan (the “Plan”) and
subject to the Plan’s eligibility requirements and other terms, conditions and
restrictions (the “Incentive Bonus”); provided, however, that the Plan and its
terms are subject to change and the Plan may be modified or eliminated in
accordance with the terms of the Plan.

 

(ii)                                  Additional Bonuses.  While Employee shall
not be entitled to receive any other bonuses from the Company; provided,
however, that the Company may award Employee additional bonuses as it determines
are appropriate in its sole discretion (the “Additional Bonuses”).

 

2.2                               Fringe Benefits.

 

(a)                                  Insurance and Retirement Benefits. 
Employee (and his eligible dependents, where applicable) shall be eligible to
participate in the Company’s insurance and health benefit plans to the extent
and upon the terms offered to the Company’s other senior executive officers,
including but not limited to, any 401(k) plans, supplemental executive
retirement plans (SERP), savings plans, incentive plans, stock purchase plans,
stock incentive plans, retirement plans and/or deferred compensation plans,
subject to the plans’ respective eligibility requirements and other terms,
conditions, restrictions and exclusions.  To the extent applicable, Employee
shall be entitled to participate in such plans as a Tier 1 employee.  Nothing
herein shall preclude or otherwise restrict the Company’s right to modify or
terminate any insurance or other benefit plan, policy or program as it deems
appropriate in its sole discretion.

 

(b)                                 Vacation.  Employee shall be entitled to
four (4) weeks of paid vacation during each full calendar year of his employment
in accordance with the terms and provisions of the Company’s policies and
practices in effect from time to time.

 

(c)                                  Expense Reimbursement.  The Company shall
reimburse Employee for all reasonable expenses incurred by him in connection
with the performance of his duties hereunder

 

2

--------------------------------------------------------------------------------


 

in accordance with the Company’s regular reimbursement policies as in effect
from time to time and upon receipt of itemized vouchers therefor and such other
supporting information as the Company may reasonably require.  The reimbursement
of any such eligible expense shall be made on or before the last day of the
calendar year next following the calendar year in which the expense was
incurred.

 

(d)                                 Transportation Allowance.  Employee shall
receive a monthly transportation allowance in the amount of Seven Hundred Thirty
Dollars ($730.00) (the “Transportation Allowance”).  The Transportation
Allowance shall be payable in accordance with the Company’s regular payroll
practices in effect from time to time.

 

(e)                                  Additional Benefits.  Employee shall be
eligible to participate in such other fringe benefits upon the terms offered to
the Company’s other senior executive officers and subject to the terms,
conditions, restrictions and exclusions of any such fringe benefit plans or
programs.

 


(F)                                    INDEMNIFICATION.


 


(I)                                     THE COMPANY SHALL MAINTAIN A DIRECTORS
AND OFFICERS LIABILITY INSURANCE POLICY WHILE EMPLOYEE IS EMPLOYED BY THE
COMPANY PURSUANT TO THIS AGREEMENT TO THE EXTENT SUCH A POLICY IS AVAILABLE AT
COMMERCIALLY REASONABLE RATES AS DETERMINED BY THE BOARD OF DIRECTORS.  EMPLOYEE
SHALL BE ENTITLED TO COVERAGE UNDER SUCH POLICY AS AN OFFICER OF THE COMPANY,
SUBJECT TO THE POLICY’S TERMS, CONDITIONS, RESTRICTIONS AND EXCLUSIONS.


 


(II)                                  IN ADDITION TO THE COMPANY’S OBLIGATION TO
MAINTAIN SAID INSURANCE, THE COMPANY SHALL, TO THE FULLEST EXTENT PERMITTED BY
AND IN ACCORDANCE WITH APPLICABLE LAW AS IT MAY BE AMENDED FROM TIME TO TIME,
INDEMNIFY EMPLOYEE IN CONNECTION WITH ANY CLAIM, ACTION, SUIT, INVESTIGATION OR
PROCEEDING ARISING OUT OF OR RELATING TO PERFORMANCE BY EMPLOYEE OF SERVICES
FOR, OR ANY ACTION OF EMPLOYEE AS A DIRECTOR, OFFICER, MEMBER, MANAGER OR
EMPLOYEE OF, THE COMPANY, OR OF ANY OTHER PERSON OR ENTERPRISE FOR WHOM EMPLOYEE
IS SERVING AT THE REQUEST OF THE COMPANY AS AN A DIRECTOR, OFFICER, MEMBER,
MANAGER OR EMPLOYEE.  EXPENSES REASONABLY INCURRED BY EMPLOYEE IN DEFENDING SUCH
A CLAIM, ACTION, SUIT, INVESTIGATION OR PROCEEDING SHALL, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, BE PAID BY THE COMPANY IN ADVANCE OF THE FINAL
DISPOSITION THEREOF UPON RECEIPT OF A WRITTEN UNDERTAKING BY OR ON BEHALF OF
EMPLOYEE TO REPAY SUCH AMOUNTS IF IT SHALL ULTIMATELY BE DETERMINED THAT
EMPLOYEE IS NOT ENTITLED TO INDEMNIFICATION BY THE COMPANY AS PROVIDED IN THIS
SECTION 2.2(F).  NOTWITHSTANDING ANYTHING IN THE FOREGOING TO THE CONTRARY, IN
NO EVENT WILL EMPLOYEE BE ENTITLED TO ANY INDEMNIFICATION (INCLUDING WITHOUT
LIMITATION ANY ADVANCEMENT OF FEES OR EXPENSES) PURSUANT TO THIS
SECTION 2.2(F) WITH RESPECT TO ANY ACTION, SUIT OR PROCEEDING BROUGHT OR MADE BY
EMPLOYEE AGAINST THE COMPANY OR ANY OF ITS AFFILIATES OR OFFICERS, DIRECTORS,
EMPLOYEES OR AGENTS.  THE PROVISIONS OF THIS SECTION 2.2(F) SHALL BE IN ADDITION
TO ANY INDEMNIFICATION RIGHTS EMPLOYEE MAY HAVE BY LAW, CONTRACT, CHARTER,
BY-LAW, POLICY OF INSURANCE OR OTHERWISE.

 

3

--------------------------------------------------------------------------------


 

2.3                               Payments After Termination of Employment.

 

(a)                                  Termination for Any Reason.  Regardless of
the reason for the termination of Employee’s employment, whether by Employee or
the Company, whether or not due to Employee’s death or Disability (as that term
is defined in Section 3.2), and whether or not for Cause (as that term is
defined in Section 3.3) or for Good Reason (as that term is defined in
Section 3.5), Employee (or his estate) will receive unpaid Base Salary for any
days actually worked by Employee prior to the termination of his employment,
expense reimbursement for all reasonable expenses incurred by him in connection
with the performance of his duties prior to the termination of his employment
and payment for accrued but unused vacation pay to the extent Employee may be
eligible for such payment under the Company’s policies.

 

(b)                                 Termination by the Company Without Cause or
due to Employee’s Death, Disability or by Employee for Good Reason.  Subject to
the terms and conditions set forth in Section 2.3(d), (i) if Employee is
terminated by the Company without Cause (as that term is defined in Section 3.3)
or due to his Disability (as that term is defined in Section 3.2), (ii) if
Employee terminates his employment with the Company for Good Reason (as that
term is defined in Section 3.5), or (iii) his employment with the Company
terminates due to his death, then in addition to the payments described in
Section 2.3(a) above:

 

(i)                                     The Company shall pay Employee any
accrued but unpaid Incentive Bonus with respect to any completed Plan Year (as
that term is defined in the Plan) ending prior to the date on which Employee’s
employment terminates, to be paid in accordance with the terms of the Plan. 
Payment of any such amount shall be made at the same time these amounts would
have been paid if Employee’s employment had not terminated.

 

(ii)                                  The Company shall pay Employee a prorated
bonus calculated by multiplying the higher of (x) the sum of the Incentive Bonus
and any Additional Bonuses Employee received with respect to the last full
Company fiscal year during which Employee was employed by the Company (and for
which bonus determinations have been made), or (y) the average of the Incentive
Bonuses and any Additional Bonuses Employee received during each of the last two
full fiscal years during which Employee was employed by the Company, by a
fraction, the numerator of which is the number of days in the current fiscal
year through Employee’s termination date, and the denominator of which is 365;
provided, however, that the sum of any Incentive Bonuses and any Additional
Bonuses Employee received in respect of Fiscal 2007 shall be deemed to be
$400,000 regardless of the actual amount of such bonuses.  This amount will be
paid in a single lump sum as soon as practicable following Employee’s
termination of employment; provided, however, that if any portion of such
payment constitutes a payment of nonqualified deferred compensation for purposes
of Section 409A of the Internal Revenue Code, and the payment of any portion of
such payments would be in violation of Section 409A(a)(2)(B)(i) of the Internal
Revenue Code, then, to the extent required to avoid a violation of
Section 409A(a)(2)(B)(i) of the Internal Revenue Code, such payment shall be
deferred until the six (6) month anniversary date of Employee’s termination. 
Deferred benefits will be paid with interest at the lesser of the prime rate and
five percent (5%).

 

4

--------------------------------------------------------------------------------


 

(iii)                               The Company shall pay Employee a severance
equal to the sum of (A) the higher of (x) the Employee’s annual Base Salary (at
the rate in effect on the date of termination), or (y) the average of the annual
Base Salary Employee received during each of the last two full fiscal years
during which Employee was employed by the Company, and (B) the higher of (x) the
sum of the Incentive Bonus and any Additional Bonuses Employee received with
respect to the last full Company fiscal year during which Employee was employed
by the Company, or (y) the average of the Incentive Bonuses and any Additional
Bonuses Employee received during each of the last two full fiscal years during
which Employee was employed by the Company; provided, however, that the sum of
any Incentive Bonuses and any Additional Bonuses Employee received in respect of
Fiscal 2007 shall be deemed to be $400,000 regardless of the actual amount of
such bonuses and provided further that any amounts payable to Employee or his
estate, widow, eligible dependents or other beneficiaries as a death or
disability benefit under the Company’s SERP (the “SERP Payment”) shall be
deducted from the amounts otherwise payable pursuant to this
Section 2.3(b)(iii).  This amount will be paid in a single lump sum as soon as
practicable following Employee’s termination of employment; provided, however,
that if any portion of such payment constitutes a payment of nonqualified
deferred compensation for purposes of Section 409A of the Internal Revenue Code,
and the payment of any portion of such payments would be in violation of
Section 409A(a)(2)(B)(i) of the Internal Revenue Code, then, to the extent
required to avoid a violation of Section 409A(a)(2)(B)(i) of the Internal
Revenue Code, such payment shall be deferred until the six (6) month anniversary
date of Employee’s termination.  Deferred benefits will be paid with interest at
the lesser of the prime rate and five percent (5%).  In the event that the full
amount of the SERP Payment is not actually paid to Employee or his estate,
widow, eligible dependents or other beneficiaries within 75 days after the
termination of Employee’s employment giving rise to the right to receive payment
under this Section 2.3(b)(iii), then within 10 days thereafter, the Company
shall pay to Employee or his estate, widow, eligible dependents or other
beneficiaries an amount equal to the difference between the full amount of the
SERP Payment and any portion of the SERP Payment previously paid.  In the event
that, subsequent to the payment of any such difference, Employee or his estate,
widow, eligible dependents receives any payment on account of any unpaid portion
of the SERP Payment, then within 10 days after receipt of any such payment, the
recipient shall pay such amount to the Company.

 

(iv)                              The Company shall reimburse Employee (or his
widow or eligible dependents, in the event of Employee’s death) for the full
cost of continuation coverage under the Company’s group health plan pursuant to
the Consolidated Omnibus Budget Reconciliation Act (“COBRA”) at the same level
of coverage Employee (and his eligible dependents where applicable) had as of
Employee’s termination date (collectively, “COBRA Payments”) for up to eighteen
(18) months, so long as Employee (and/or Employee’s eligible dependents) remain
eligible for continuation coverage under COBRA and provided that Employee is
eligible for and timely elects continuation coverage under COBRA and continues
to make COBRA payments on a timely basis.  If Employee provides to the Company
within 45 days after his termination written notice that he elects to receive
the COBRA Payments in a lump sum, then as soon as practicable thereafter the
Company shall pay to Employee a lump sum equal to the aggregate amount of COBRA
Payments Employee would have received as reimbursement of COBRA payments for the
full initial 18 month period of CORBA continuation coverage (less any COBRA
payments made by the Company for which Employee is required to reimburse the

 

5

--------------------------------------------------------------------------------


 

Company).  Employee acknowledges that this benefit (whether paid in a lump sum
or in installments) may be taxable to Employee.  Payment of reimbursements
pursuant to this Section 2.3(b)(iv) shall in all cases be made in a time and
manner consistent with the requirements of Treasury Regulations regarding
payment of reimbursements under Internal Revenue Code Section 409A.  In the
event Employee (or his widow or eligible dependents, in the event of Employee’s
death) is eligible for COBRA continuation coverage beyond the initial 18-month
period of COBRA continuation coverage (“Extended COBRA Coverage”), so long as
Employee (and/or Employee’s eligible dependents) timely elects continuation of
coverage under COBRA and makes the COBRA payments on a timely basis, Employee
and his eligible dependents where applicable) may continue the Extended COBRA
Coverage at Employee’s sole cost and expense, which cost and expense will not be
reimbursed by the Company.

 

(v)                                 At such time as Employee and/or Employee’s
eligible dependents become ineligible for continuation coverage under the
Company’s group health plan pursuant to COBRA, the Company shall take reasonable
steps to assist Employee and/or Employee’s eligible dependents in securing
alternative health coverage on a fully insured basis (which may be in the form
of conversion coverage, if such coverage is available from any insurance carrier
which is at that time providing coverage or services in connection with a
Company group health plan) or, if a determination is made by the Company in its
sole discretion that coverage can be made available to Employee and/or
Employee’s eligible dependents after Employee and/or Employee’s eligible
dependents cease to be eligible for continuation coverage under COBRA without
resulting in the health benefits becoming taxable to Employee, then the Company
will permit Employee and/or Employee’s eligible dependents to continue to
participate in the Company’s group health plan with payment of premiums
comparable to those required under either the Company’s plan, or COBRA, at the
option of the Company.  Payment of premiums under any such arrangement will be
made by Employee from Employee’s own funds and will not be subject to
reimbursement by the Company.

 

(vi)                              Unless otherwise specifically provided to the
contrary in the applicable grant or award document (as said grant or award
document may be modified by the Company), all of Employee’s unvested options to
acquire Company stock and unvested restricted Company stock shall immediately
vest, with such accelerated vesting to be otherwise in accordance with the terms
and conditions of the applicable grant or award document and plan.  (The
provisions of this Section 2.3(b)(vi) shall be considered to be an amendment to
any applicable grant or award document to the extent necessary to implement the
terms of this Section 2.3(b)(vi).)

 

(c)                                  Termination in Connection with a Change of
Control.  Subject to the terms and conditions set forth in Section 2.3(d) and
subject to the occurrence of the Closing Date with respect to the subject Change
of Control, if (x) the Company terminates Employee’s employment for any reason
(including without limitation, Disability) or Employee’s employment terminates
due to Employee’s death during the period beginning one hundred twenty (120)
days prior to a Change of Control (as defined in Section 3.7) and ending on the
applicable Closing Date, (y) the Company terminates Employee’s employment with
the Company for any reason (including without limitation, Disability) or
Employee’s employment terminates due to Employee’s death within one (1) year
following the applicable Closing Date, provided that Employee was

 

6

--------------------------------------------------------------------------------


 

employed by the Company on the applicable Closing Date, or (z) Employee
terminates Employee’s employment with the Company for (1) Good Reason (provided,
however, that solely for purposes of this Section 2.3(c), “Good Reason” shall
not include the facts or circumstances described in clause (ii) of the
definition of “Good Reason” set forth in Section 3.5) within one (1) year
following the Closing Date, provided that Employee was employed by the Company
on the applicable Closing Date, or (2) for any reason within thirty (30) days
immediately preceding the one (1) year anniversary of the Closing Date, provided
that Employee was employed by the Company on the applicable Closing Date, then
in addition to the payments describe in Section 2.3(b) above:

 

The Company shall pay Employee (or his estate, widow, eligible dependents or
other beneficiaries, in the event of Employee’s death) severance in an amount
that is equal to three times Employee’s average total compensation (including
Base Salary, Incentive Bonus and Additional Bonuses), calculated by determining
the average (mean) total cash compensation Employee earned for the most recent
three full fiscal years worked prior to Employee’s termination date, not to
exceed $1.2 million of total compensation for any one (1) year, in order that
such calculation is made on a basis consistent with the definition of
“recognized compensation” under the Company’s SERP as it exists on the effective
date of this Agreement.  In the event that severance is payable pursuant to this
Section 2.3(c) as a result of Employee’s death or Disability, any amount payable
as described in this Section 2.3(c)(i) will be reduced by any amount that is
payable to Employee or his Estate, widow, eligible dependents as a death or
disability benefit under the Company’s SERP (the “COC SERP Payment”).  The
amount payable under this Section 2.3(c) will be paid in a single lump sum as
soon as practicable following Employee’s termination of employment or the
applicable Closing Date, if later; provided, however, that if any portion of
such payment constitutes a payment of nonqualified deferred compensation for
purposes of Section 409A of the Internal Revenue Code, and the payment of any
portion of such payments would be in violation of Section 409A(a)(2)(B)(i) of
the Internal Revenue Code, then, to the extent required to avoid a violation of
Section 409A(a)(2)(B)(i) of the Internal Revenue Code, such payment shall be
deferred until the six (6) month anniversary date of Employee’s termination. 
Deferred benefits will be paid with interest at the lesser of the prime rate (as
published from time to time in the Money Rates Section of the Wall Street
Journal and five percent (5%). In the event that the full amount of the COC SERP
Payment is not actually paid to Employee or his estate, widow, eligible
dependents or other beneficiaries within 75 days after the termination of
Employee’s employment giving rise to the right to receive payment under this
Section 2.3(c) or the applicable

 

7

--------------------------------------------------------------------------------


 

Closing Date, if later, then within 10 days thereafter, the Company shall pay to
Employee or his estate, widow, eligible dependents or other beneficiaries an
amount equal to the difference between the full amount of the COC SERP Payment
and any portion of the COC SERP Payment previously paid.  In the event that,
subsequent to the payment of any such difference, Employee or his estate, widow,
eligible dependents receives any payment on account of any unpaid portion of the
COC SERP Payment, then within 10 after receipt of any such payment, the
recipient shall pay such amount to the Company.

 

Notwithstanding anything in the foregoing to the contrary, any amounts paid
pursuant to Section 2.3(b)(iii) shall be deducted from amounts payable pursuant
to this Section 2.3(c).

 

(d)                                 Termination Agreement.  Employee shall
receive the benefits set forth in Sections 2.3(b) and/or 2.3(c) above if and
only if (x) Employee (or his estate, if Employee’s employment terminates due to
his death) duly executes and returns to the Company (and does not revoke if a
revocation period is included in the sole discretion of the Company) a
termination agreement (“Termination Agreement”) substantially in the form
attached hereto as “Exhibit A,” as said form may be modified by the Company in
its reasonable discretion solely to address developments in the law including
legal claims that came into existence after the date hereof; and (y) Employee
complies in all material respects with his obligations under this Agreement and
the Termination Agreement.

 

(e)                                  No Mitigation. In no event shall the
Employee be obligated to seek other employment or take any other action by way
of mitigation of the amounts payable to the Employee under any of the provisions
of this Agreement and such amounts shall not be reduced whether or not the
Employee obtains other employment.

 

SECTION 3.  TERMINATION OF EMPLOYMENT

 

3.1                               Death of Employee.  Employee’s employment
hereunder shall immediately terminate upon his death.

 

3.2                               Employee’s Disability.  Employee’s employment
hereunder may be terminated by the Company in the event of Employee’s
“Disability”, which shall mean Employee’s inability, for a total of thirteen
(13) weeks or more in any rolling six (6) month period to perform the essential
duties of Employee’s position, with any reasonable accommodation required by
law, due to a mental or physical impairment which substantially limits one or
more major life activities.  The determination as to whether Employee has a
Disability shall be made by a physician selected by the Company, and Employee
agrees to submit to reasonable medical examinations upon the request and at the
expense of the Company.

 

3.3                               Termination for Cause.  The Company may
terminate Employee’s employment at any time for “Cause”, which for purposes of
this Agreement shall mean any of the following:

 

8

--------------------------------------------------------------------------------


 

(i) self dealing, willful misconduct, fraud, misappropriation, embezzlement,
dishonesty, or misrepresentation (other than a good faith dispute over an
expense account charge that is of an immaterial and insignificant amount),
(ii) being charged by governmental authorities with or convicted of a felony,
(iii) material failure of Employee to perform his known duties and
responsibilities to the Company which persists for more than fourteen (14) days
after written notice or which recurs (i.e., the same or substantially similar
matter which has been cured after written notice from the Company occurs again
within the succeeding twelve (12) month period), (iv) gross negligence which
persists for more than fourteen (14) days after written notice from the Company
or which recurs; (v) any violation of the Company’s Code of Business Conduct &
Ethics (as it may be amended, restated, or replaced from time to time) which
causes, or is likely to cause, a material or significant injury to the Company
or which recurs, (vi) violation in any material respect by Employee of any
policy, rule, or reasonable direction or regulation of the Company which
persists for more than fourteen (14) days after written notice or which recurs,
(vii) any violation by Employee of the provisions of the Non-Competition and
Confidentiality  Agreement described in Section 4.1 below, or (viii) any
violation by Employee of any material provision of this Agreement (other than
the Non-Competition and Confidentiality Agreement) which persists for more than
fourteen (14) days after written notice or which recurs.

 

3.4                               Termination without Cause.  The Company may
terminate Employee’s employment at any time and for any or no reason (i.e.,
without Cause) by providing Employee with fourteen (14) days prior written
notice, which notice the Company can waive, in whole or in part, in its sole
discretion, by paying Employee for such time; provided, however, the Company may
terminate Employee’s employment immediately in the event there is Cause (as
defined in Section 3.3), in the event of Employee’s Disability (as defined in
Section 3.2) and in the event of Employee’s death.

 

 3.5                            Termination for Good Reason.  Employee may
terminate Employee’s employment at any time for Good Reason, which for purposes
of this Agreement shall mean: (i) reduction of Employee’s Base Salary, except as
agreed to by Employee in accordance with Section 2.1(a); (ii) the assignment to
Employee by the Chief Executive Officer and/or the Board of Directors of duties
which represent a material decrease in responsibility and are materially
inconsistent with the duties associated with Employee’s position, or any
material reduction in Employee’s job title, or a material negative change in the
level of employee to whom Employee reports; (iii) the Company’s requiring the
Employee to be based at any office or location other than in Bensalem,
Pennsylvania or within 35 miles of the Philadelphia metropolitan area; or
(iv) any material breach of this Agreement by the Company; provided, however,
that Good Reason shall not exist under (i) through (iv) above unless and until
Employee provides the Company with written notice of the condition that Employee
believes to constitute Good Reason and the Company fails to cure the condition
within thirty (30) days after receiving such written notice or such condition
recurs.

 

3.6                               Termination for Other Than Good Reason. 
Employee may terminate Employee’s employment at any time and for other than Good
Reason by providing the Company with fourteen (14) days prior written notice,
which notice period the Company may waive, in whole or in part, in its sole
discretion, by paying Employee for such time.

 

9

--------------------------------------------------------------------------------


 

3.7                               Change of Control and Closing Date.  A “Change
of Control” shall be deemed to have occurred upon the earliest to occur of the
following dates:

 

(a)                                  the date the stockholders of the Company
(or the Board of Directors, if stockholder action is not required) approve a
plan or other arrangement pursuant to which the Company will be dissolved or
liquidated; or

 

(b)                                 the date the stockholders of the Company (or
the Board of Directors, if stockholder action is not required) approve a
definitive agreement to sell or otherwise dispose of substantially all of the
assets of the Company; or

 

(c)                                  the date the stockholders of the Company
(or the Board of Directors, if stockholder action is not required) and the
stockholders of the other constituent corporation (or its board of directors if
stockholder action is not required) have approved a definitive agreement to
merge or consolidate the Company with or into such other corporation, other
than, in either case, a merger or consolidation of the Company in which holders
of shares of the Company’s Common Stock immediately prior to the merger or
consolidation will have at least a majority of the voting power of the surviving
corporation’s voting securities immediately after the merger or consolidation,
which voting securities are to be held in the same proportion as such holders’
ownership of Common Stock of the Company immediately before the merger or
consolidation; or

 

(d)                                 the date any entity, person or group, within
the meaning of Section 13(d)(3) or Section 14(d)(2) of the Exchange Act (other
than (A) the Company or any of its subsidiaries or any employee benefit plan (or
related trust) sponsored or maintained by the Company or any of its
subsidiaries, (B) Jeffrey P. Orleans or family members of Jeffrey P. Orleans
(all such persons being referred to as “Orleans Family Members”), (C) any entity
a majority of the equity in which is owned by Orleans Family Members), or
(D) any trust as to which a majority of the beneficiaries are Orleans Family
Members), shall have become the beneficial owner of, or shall have obtained
voting control over, more than fifty percent (50%) of the outstanding shares of
the Company’s common stock.

 

The “Closing Date” means the date, if any, on which a transaction that is
treated as a Change of Control is consummated.

 

3.8                               Non-Competition and Confidentiality
Agreement.  Termination of Employee’s employment either by Employee or the
Company, whether with or without Cause, and whether or not due to Employee’s
death or Disability, shall not release Employee from Employee’s obligations and
restrictions under the Non-Competition and Confidentiality Agreement referred to
in Section 4.1 except to the extent specifically provided in that agreement.

 

10

--------------------------------------------------------------------------------


 

SECTION  4.   NON-COMPETITION AND CONFIDENTIALITY

 


4.1                               NON-COMPETITION AND CONFIDENTIALITY
AGREEMENT.  THE TERMS OF THIS AGREEMENT ARE CONTINGENT UPON EMPLOYEE’S EXECUTION
OF A NON-COMPETITION AND CONFIDENTIALITY AGREEMENT IN THE FORM ATTACHED HERETO
AS “EXHIBIT B” TO THIS AGREEMENT.  EMPLOYEE’S FAILURE TO EXECUTE THE
NON-COMPETITION AND CONFIDENTIALITY AGREEMENT ON OR BEFORE THIS AGREEMENT’S
EFFECTIVE DATE WILL INVALIDATE THIS AGREEMENT.


 

SECTION  5.   MISCELLANEOUS

 

5.1                               Severability; Survival.  Nothing in this
Agreement is intended to violate any law or shall be interpreted to violate any
law.  In the event that any provision contained in this Agreement shall be
determined by any court of competent jurisdiction to be overbroad and/or
unenforceable, then the court making such determination shall have the authority
to narrow the provision as necessary to make it enforceable and the provision
shall then be enforceable in its narrowed form.  Moreover, each provision of
this Agreement is independent of and severable from each other.  In the event
that any provision in this Agreement is determined to be legally invalid or
unenforceable by a court and is not modified by a court to be enforceable, the
affected provision shall be stricken from the Agreement, and the remaining
provisions of this Agreement shall remain in full, force and effect.  For
purposes of this Section 5.1, a “provision” of this Agreement shall mean any
section or subsection of this Agreement or any sentence or clause within any
section or subsection of this Agreement.  The Non-Competition and
Confidentiality Agreement, the provisions of Section 2.2(f) and Section 5 of
this Agreement and any obligation of the Company to make payments or provide
benefits that accrued on or prior to the date of termination (or in connection
with such termination) shall survive the termination of Employee’s employment
and the termination of this Agreement.

 

5.2                               Notices.  All notices hereunder shall be in
writing and shall be sufficiently given if hand-delivered, sent by documented
overnight delivery service or registered or certified mail, postage prepaid,
return receipt request or by telegram, fax or telecopy (confirmed by U.S. mail),
receipt acknowledged, addressed as set forth below or to such other person
and/or at such other address as may be furnished in writing by any party hereto
to the other.  Any such notice shall be deemed to have been given as of the date
received, in the case of personal delivery, or on the date shown on the receipt
of confirmation therefor, in all other cases.

 

(a)                                  If to Company:

 

Orleans Homebuilders Inc.

3333 Street Road

Suite 101

Bensalem, PA   19020

Tel:  (215) 245-7500

Fax: (215) 633-2351

 

Attn:                    Jeffrey P. Orleans, Chairman and Chief Executive
Officer

 

11

--------------------------------------------------------------------------------


 

(b)                                 If to Employee:

 

At Employee’s current home address as reflected in the Company’s records.

 

5.3                               Entire Agreement and Modification.   This
Agreement along with the Non-Competition and Confidentiality Agreement referred
to in Section 4.1 constitutes the entire agreement between the parties hereto
with respect to the matters contemplated herein and supersedes all prior
agreements and understandings with respect thereto.  No amendment, modification,
or waiver of this Agreement shall be effective unless in writing and executed by
both parties.  Neither the failure nor any delay on the part of any party to
exercise any right, remedy, power or privilege hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any right, remedy,
power or privilege preclude any other of further exercise of the same or any
other right, remedy, power, or privilege with respect to any occurrence or be
construed as a waiver of any right, remedy, power, or privilege with respect to
any other occurrence.

 

5.4                               Governing Law.  The parties agree that this
Agreement is made pursuant to, and shall be construed and enforced in accordance
with, the internal laws of the Commonwealth of Pennsylvania (and United States
federal law, to the extent applicable), without giving effect to otherwise
applicable principles of conflicts of law.

 

5.5                               Headings; Counterparts.  The headings of
sections in this Agreement are for convenience only and shall not affect its
interpretation.  This Agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original and all of which, when taken
together, shall be deemed to constitute but one and the same Agreement.

 

5.6                               Assignment and Succession.   The Company may
assign this Agreement in connection with any sale or merger (whether a sale or
merger of stock or assets or otherwise) of the Company or the business of the
Company.  Employee expressly consents to the assignment of the Agreement to any
new owner of the Company’s business or purchaser of the Company.  Employee’s
rights and obligations hereunder are personal and may not be assigned by
Employee. This Agreement shall inure to the benefit of and be enforceable by
Employee’s heirs, beneficiaries and/or legal representatives.

 

5.7                               Special Tax Provision; Section 280G.

 

(a)                                  Anything in this Agreement to the contrary
notwithstanding and except as set forth below, in the event it shall be
determined that any payment or distribution by the Company to or for the benefit
of the Employee (whether paid or payable or distributed or distributable
pursuant to the terms of this Agreement or otherwise, but determined without
regard to any additional payments required under this Section 5.7) (a “Payment”)
would be subject to the excise tax imposed by Section 4999 of the Internal
Revenue Code or any Interest or Penalties (as hereinafter defined) are incurred
by the Employee with respect to such excise tax (such excise tax, together with
any such Interest or Penalties, are hereinafter collectively referred to as the
“Excise Tax”), then the Employee shall be entitled to receive an additional
payment (a

 

12

--------------------------------------------------------------------------------


 

“Gross-Up Payment”) in an amount such that after payment by the Employee of all
taxes (including any Interest or Penalties imposed with respect to such taxes),
including, without limitation, any income taxes (and any Interest or Penalties
imposed with respect thereto) and Excise Tax imposed upon the Gross-Up Payment,
the Employee retains an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the Payments.  Notwithstanding the foregoing provisions of this
Section 5.7(a), if it shall be determined that the Employee is entitled to a
Gross-Up Payment, but that the Payments do not exceed 110% of the greatest
amount (the “Reduced Amount”) that could be paid to the Employee such that the
receipt of Payments would not give rise to any Excise Tax, then no Gross-Up
Payment shall be made to the Employee and the Payments, in the aggregate, shall
be reduced to the Reduced Amount.  For purposes of this Agreement, the term
“Interest or Penalties” refers only to amounts of interest or penalties imposed
under applicable provisions of the Internal Revenue Code with respect to excise
taxes imposed on the Employee pursuant to Section 4999 of the Code, and only to
the extent such amounts of interest or penalties are attributable to errors in
calculation of amounts considered to be, or potentially considered to be “excess
parachute payments” (as that term is used for purposes of Section 280G of the
Internal Revenue Code) or are attributable to the Company’s determination to
contest claims or assessments of such excise taxes by the Internal Revenue
Service.

 

(b)                                 All determinations required to be made under
this Section 5.7, including whether and when a Gross-Up Payment is required and
the amount of such Gross-Up Payment and the assumptions to be utilized in
arriving at such determination, shall be made by such certified public
accounting firm as may be designated by the Company (the “Accounting Firm”)
which shall provide detailed supporting calculations both to the Company and the
Employee within 15 business days of the receipt of notice from the Employee that
there has been a Payment requiring a Gross-Up Payment, or such earlier time as
is requested by the Company.  In the event that the Accounting Firm is serving
as accountant or auditor for the individual, entity or group effecting the
Change of Control or the Accounting Firm refuses to make the required
determinations, the Company shall appoint another nationally recognized
accounting firm to make the determinations required hereunder (which accounting
firm shall then be referred to as the Accounting Firm hereunder).  All fees and
expenses of the Accounting Firm shall be borne solely by the Company.  Any
Gross-Up Payment, as determined pursuant to this Section 5.7, shall be paid by
the Company to the Employee within five days of the receipt of the Accounting
Firm’s determination.  Any determination by the Accounting Firm shall be binding
upon the Company and the Employee, absent manifest error.  As a result of the
uncertainty in the application of Section 4999 of the Internal Revenue Code at
the time of the initial determination by the Accounting Firm hereunder, it is
possible that Gross-Up Payments which will not have been made by the Company
should have been made (“Underpayment”), consistent with the calculations
required to be made hereunder. In the event that the Company exhausts its
remedies pursuant to Section 5.7(c) below and the Employee thereafter is
required to make a payment of any Excise Tax, the Accounting Firm shall
determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by the Company to or for the benefit of the
Employee.

 

13

--------------------------------------------------------------------------------


 

(c)                                  The Employee shall notify the Company in
writing of any claim by the Internal Revenue Service that, if successful, would
require the payment by the Company of the Gross-Up Payment. Such notification
shall be given as soon as practicable but no later than ten (10) business days
after the Employee is informed in writing of such claim and shall apprise the
Company of the nature of such claim and the date on which such claim is
requested to be paid. The Employee shall not pay such claim prior to the
expiration of the 30-day period following the date on which it gives such notice
to the Company (or such shorter period ending on the date that any payment of
taxes with respect to such claim is due). If the Company notifies the Employee
in writing prior to the expiration of such period that it desires to contest
such claim, the Employee shall:

 

(i)                                     give the Company any information
reasonably requested by the Company relating to such claim,

 

(ii)                                  take such action in connection with
contesting such claim as the Company shall reasonably request in writing from
time to time, including, without limitation, accepting legal representation with
respect to such claim by an attorney reasonably selected by the Company,

 

(iii)                               cooperate with the Company in good faith in
order effectively to contest such claim, and

 

(iv)                              permit the Company to participate in any
proceedings relating to such claim;

 

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional Interest or Penalties) incurred in connection
with such contest and shall indemnify and hold the Employee harmless, on an
after-tax basis, for any Excise Tax or additional income tax (including Interest
or Penalties with respect thereto) imposed as a result of such representation
and payment of costs and expenses. Without limitation on the foregoing
provisions of this Section 5.7, the Company shall control all proceedings taken
in connection with such contest and, at its sole option, may pursue or forgo any
and all administrative appeals, proceedings, hearings and conferences with the
taxing authority in respect of such claim and may, at its sole option, either
direct the Employee to pay the tax claimed and sue for a refund or contest the
claim in any permissible manner, and the Employee agrees to prosecute such
contest to a determination before any administrative tribunal, in a court of
initial jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs the Employee to pay
such claim and sue for a refund, the Company shall, to the extent permitted by
law, advance the amount of such payment to the Employee, on an interest-free
basis and shall indemnify and hold the Employee harmless, on an after-tax basis,
from any Excise Tax or income tax (including Interest or Penalties with respect
thereto) imposed with respect to such advance or with respect to any imputed
income with respect to such advance; and further provided that any extension of
the statute of limitations relating to payment of taxes for the taxable year of
the Employee with respect to which such contested amount is claimed to be due is
limited solely to such contested amount. Furthermore, the Company’s control of
the contest shall be limited to issues with respect to which a Gross-Up Payment
would be payable

 

14

--------------------------------------------------------------------------------


 

hereunder and the Employee shall be entitled to settle or contest, as the case
may be, any other issue raised by the Internal Revenue Service or any other
taxing authority.

 

(d)                                 If, after the receipt by the Employee of an
amount advanced by the Company pursuant to Section 5.7(c) above, the Employee
becomes entitled to receive any refund with respect to such claim, the Employee
shall (subject to the Company’s complying with the requirements of
Section 5.7(c)) promptly pay to the Company the amount of such refund (together
with any interest paid or credited thereon after taxes applicable thereto). If,
after the receipt by the Employee of an amount advanced by the Company pursuant
to Section 5.7(c), a determination is made that the Employee shall not be
entitled to any refund with respect to such claim and the Company does not
notify the Employee in writing of its intent to contest such denial of refund
prior to the expiration of 30 days after such determination, then such advance
shall be forgiven and shall not be required to be repaid and the amount of such
advance shall offset, to the extent thereof, the amount of Gross-Up Payment
required to be paid.

 

(e)                                  Notwithstanding anything in this
Section 5.7 to the contrary, all amounts payable to the Employee as a Payment
shall be paid as soon as practicable following the determination of the amount
required to be paid to the Employee, and in no event later than the end of the
calendar year following the calendar year in which the Employee pays the taxes
subject to the “gross-up” provision.  This Section 5.7(e) is intended to require
a time and manner of payment for Payments that is consistent with the
requirements for treatment of such payments as payable at a specified time for
purposes of Code Section 409A, as such requirements are set forth in Treasury
Regulation Section 1.409A-3(i)(1)(v) and shall in all cases be interpreted
consistent with such requirements, or any successor provisions or guidance
regarding compliance with Section 409A of the Internal Revenue Code.

 

5.8                               Special Provisions if Covered Employee Status
Remains Effective After Termination of Employment.  Notwithstanding anything to
the contrary contained herein, in the event Employee is treated as a “covered
employee” (as that term is used for purposes of Section 162(m) of the Internal
Revenue Code) after his termination of employment with the Company, then
severance and other payments otherwise payable hereunder for any taxable year of
the Company shall be limited to the extent that such payments would not be
deductible by the Company by reason of Section 162(m) of the Internal Revenue
Code, and, to the extent so limited, shall be paid in succeeding taxable years
(up to the maximum permitted to be deducted under Section 162(m) of the Internal
Revenue Code) until all amounts required to be paid under this Agreement have
been paid; except that no amounts shall be deferred longer than the end of the
third taxable year following the taxable year in which Employee’s termination
occurred so that the Company shall pay out any unpaid balance in the third
taxable year following Employee’s termination even if the third taxable year’s
payment exceeds the maximum amount permitted to be deducted under
Section 162(m) of the Internal Revenue Code.  In the event payments are deferred
on this basis, payments shall continue over a period of equal monthly
installments (except that any additional payments required to be made in the
third taxable year following Employee’s termination shall be added to and paid
out along with the twelfth (12th) and final equal monthly installment for such
third taxable year) and are intended to constitute a fixed time and manner of
payment consistent with the requirements of Section 409A of the Internal Revenue
Code.  Payments made on a deferred basis by reason of this Section 6.11 shall

 

15

--------------------------------------------------------------------------------


 

be increased, in the aggregate, so that later payment of amounts due include
amounts that represent (simple) interest or earnings, determined by reference to
the lesser of 5% or prime rate as published from time to time in the “Money
Rates” section of the Wall Street Journal.

 

5.9                               Special Rules Regarding Section 409A of the
Internal Revenue Code.  Notwithstanding anything herein to the contrary, in the
event any payments or benefits required to be provided hereunder are deemed to
constitute payments of “nonqualified deferred compensation” that is subject to
the requirements of Section 409A of the Internal Revenue Code, then the time and
manner in which such payment or benefit is provided shall be adjusted, to the
extent reasonably possible, so that payment or distribution is made at a time
and in a manner that is consistent with the requirements of such Section 409A
(and applicable proposed or final Treasury regulations or other guidance issued
or to be issued by the Internal Revenue Service).  This Section 5.9 may, for
example, require that certain payments to Employee following his termination of
employment be delayed until the date that is six (6) months after the date of
his separation from service with the Company if, at the time of such termination
of employment Employee was a “specified employee” (as that term is used for
purposes of Section 409A(2)(B)(i).  All other payments and taxable benefits
shall be made available or distributed to Employee at such time(s) as provided
by the applicable provisions of this Agreement.  In the event any payments are
delayed as required by this Section 5.9, those payments shall be made in a
single lump sum with interest, at the lesser of 5% or prime rate as published
from time to time in the Money Rates section of the Wall Street Journal. In
addition, to the extent any payments made by reason of Employee’s termination of
employment are considered  payable under a nonqualified deferred compensation
plan that is subject to Internal Revenue Code Section 409A, any reference to
“termination of employment” shall be interpreted to mean a “separation from
service” as defined in Treasury Regulations applicable under Internal Revenue
Code Section 409A.  To the extent any reimbursements or in-kind benefits due to
Employee under this Agreement constitutes “deferred compensation” under Internal
Revenue Code Section 409A, any such reimbursements or in-kind benefits shall be
paid to Employee in a manner consistent with Treas. Reg.
Section 1.409A-3(i)(1)(iv).  Each payment made under this Agreement shall be
designated as a “separate payment” within the meaning of Internal Revenue Code
Section 409A.  The Company shall consult with Employee in good faith regarding
the implementation of the provisions of this Section 5.9.

 

5.10                        Payment Dates and Payments.  The Company shall be
deemed to have complied with the payment dates referenced in this Agreement if
the Company pays Employee on the payroll pay date that corresponds to the pay
period during which the relevant payment date falls.  All payments hereunder
shall be subject to applicable withholdings and taxes.

 

5.11                        Recognized Bonus; Outstanding Options and Restricted
Stock.  The Company confirms that all bonus income, whether received before, on
or after, the date hereof, and regardless of whether such bonus income
is Incentive Bonus, Additional Bonus or any other bonus amounts and whether
deferred or not or elected to be in a non-cash form shall be considered
“Recognized Bonus” for purposes of the Company’s SERP.

 

[SIGNATURES ON FOLLOWING PAGE]

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, and intending to be legally bound, the parties have executed
this Agreement as of the date first above written.

 

ORLEANS HOMEBUILDERS, INC.

 

EMPLOYEE

 

 

 

 

 

 

By:

Jeffrey P. Orleans

 

Michael T. Vesey

 

Jeffrey P. Orleans

 

Michael T. Vesey

 

Chairman and Chief Executive Officer

 

 

 

17

--------------------------------------------------------------------------------